IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHAWNTAY LEE HANDY,                        : No. 66 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of June, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is denied.